Vacate and Remanded and
Memorandum Opinion filed November 19, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00734-CV
____________
 
ALAMO ENVIRONMENTAL, INC., Appellant
 
V.
 
JCR TRUCKING SERVICES, L.L.C., Appellee
 
 

On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2007-29479
 
 

M E M O R
A N D U M   O P I N I O N
            This
is an appeal from a judgment signed May 28, 2009.  On November 2, 2009, the
parties filed a joint motion to reverse the judgment and remand the cause to
the trial court.  See Tex.
R. App. P. 42.1.  The motion is granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court.
                                                                                    PER
CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.